                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



VICKIH. 1                                                               Case No. 3:16-cv-02036-JR
                                                                            OPINION & ORDER
               Plaintiff,

       vs.

COMMISSIONER OF SOCIAL SECURITY2,

               Defendant.


AIKEN, District Judge:

       Magistrate Judge Mustafa T. Kasubhai filed his Findings and Recommendation ("F&R")

(doc. 46) on November 28, 2018. The matter is now before me. See 28 U.S.C. § 636(b); Fed. R.

Civ. P. 72. No objections have been timely filed. Although this relieves me ofmy obligation to

perform a de novo review, I retain the obligation to "make an info1med, final determination." Britt

v. Simi Valley Unified Sch. Dist., 708 F.2d 452,454 (9th Cir. 1983), overruled on other grounds,


       1 In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-govermnental party's immediate family member.

       2 Nancy    A. Berryhill's term as the Acting Commissioner of the Social Security
Administration ended on November 17, 2017, and a new Commissioner has not been appointed.
The official title of the head of the Social Security Administration ("SSA") is the "Commissioner
of Social Security." 42 U.S.C. § 902(a)(l). A "public officer who sues or is sued in an official
capacity may be designated by official title rather than by name." Fed. R. Civ. P. 17(d). This
Court, therefore, refers to Defendant only as Commissioner of Social Security.


Page 1 - OPINION AND ORDER
United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en bane). The Magistrates

Act does not specify a standard of review in cases where no objections are filed. Ray v. Astrue,

2012 WL 1598239, *1 (D. Or. May 7, 2012). Following the reconnnendation of the Rules

Advisory Connnittee, I review the F&R for "clear etTor on the face of the record[.]" Fed. R. Civ.

P. 72 advisory conunittee's note (1983) (citing Campbell v. United States District Court, 501 F.2d

196, 206 (9th Cir. 1974)); see also United States v. Vann, 535 U.S. 55, 64 n.6 (2002) (stating that,

"[i]n the absence of a clear legislative mandate, the Advisory Connnittee Notes provide a reliable

source of insight into the meaning of' a federal rule). Having reviewed the file of this case, I find

no clear error.


        THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Kasubhai's F&R (doc.

46).


        Dated thislo1aty of December 2018.




                                           Ann Aiken
                                   United States District Judge




Page 2 - OPINION AND ORDER
